         Case 1:19-cr-00696-PAE Document 125 Filed 04/24/20 Page 1 of 3
                                          U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     April 24, 2020

BY CM/ECF
The Honorable Paul A. Engelmayer
United States District Judge
Southern District of New York
United States Courthouse
40 Foley Square
New York, New York 10007


       Re:     United States v. Ari Teman,
               S2 19 Cr. 696 (PAE)

Dear Judge Engelmayer:

        The Government writes in response to defendant Ari Teman’s letter, dated April 9, 2020,
requesting the Court to authorize disclosure of the grand jury transcript pursuant to Rule
6(e)(3)(E)(i) and (ii) of the Federal Rules of Criminal Procedure. ECF No. 120 (“Deft’s Motion”).
For the reasons set forth below, Teman’s motion should be denied.

        On January 3, 2020, a grand jury sitting in this District returned Indictment S2 19 Cr. 696
(the “Indictment”), charging defendant Ari Teman with two counts of bank fraud, in violation of
18 U.S.C. § 1344, and two counts of wire fraud, in violation of 18 U.S.C. § 1343. Count One
charged Teman with one count of bank fraud for his scheme to deposit twenty-seven checks in
April 2019. Count Three charged Teman with one count of wire fraud for his scheme to deposit
the same twenty-seven checks. Count Two charged Teman with one count of bank fraud for his
scheme to deposit two checks in March 2019. Count Four charged Teman with one count of wire
fraud for his scheme to deposit those two checks. In the “to wit” clause of the various counts, the
Indictment charged that, as part of his schemes, the defendant deposited “counterfeit” checks in
the name of his customers and then used those funds for his own person benefit.

        Rule 6(e)(3)(E) provides that, as an exception to the rule requiring grand jury secrecy,
“[t]he court may authorize disclosure--at a time, in a manner, and subject to any other conditions
that it directs--of a grand-jury matter: (i) preliminarily to or in connection with a judicial
proceeding; [or] (ii) at the request of a defendant who shows that a ground may exist to dismiss
the indictment because of a matter that occurred before the grand jury.”

        “It is well-settled that a defendant seeking disclosure of grand jury minutes has the burden
of showing a ‘particularized need’ that outweighs the default ‘need for secrecy’ in grand jury
deliberations.” United States v. Forde, 740 F. Supp. 2d 406, 413 (S.D.N.Y. 2010) (citing United
States v. Moten, 582 F.2d 654, 662 (2d Cir. 1978). The Rule 6(e)(3)(E)(ii) requirement of showing
         Case 1:19-cr-00696-PAE Document 125 Filed 04/24/20 Page 2 of 3
 The Hon. Paul A. Engelmayer                                                                  Page 2
 April 24, 2020

a ground to dismiss the indictment because of a matter before the grand jury “extends to legal
instructions given to the grand jury.” United States v. Jailall, 00-cr-69 (RWS), 2000 WL 1368055,
at *2 (S.D.N.Y. Sept. 20, 2000) (Sweet, J.). “A review of grand jury minutes is rarely permitted
without specific factual allegations of government misconduct,” United States v. Torres, 901 F.2d
205, 232 (2d Cir. 1990), and “[a] review of grand jury minutes should not be permitted without
concrete allegations of Government misconduct.” United States v. Leung, 40 F.3d 577, 582 (2d
Cir. 1994).

        Teman cannot satisfy the burden of showing a “particularized need” for access to the grand
jury transcript in this case. There is no basis whatsoever to believe the grand jury was instructed
on a technical definition of the term “counterfeit” and at no stage of the case did any of the
Government’s filings suggest that this case was premised on a technical definition of “counterfeit”
contained in the Uniform Commercial Code or otherwise. Rather, from the earliest stages of this
case, all of the discovery, argument, and proof has focused on whether or not Teman’s checks were
deposited with authorization of his counterparties.

        Indeed, in the Complaint in this case, the Government alleged that the checks in question,
labeled as “counterfeit,” were issued without authority from Teman’s customers. Complaint (June
20, 2019), ECF No. 1 at 4. The Government made similar comments during the arraignment and
pretrial conference on October 21, 2019. See October 21, 2019 Conference Tr. at 10 (“[W]e
understand, from speaking with the companies on behalf of the checks, that these were not
authorized or issued by those companies.”). The Government subsequently outlined its theory in
several pretrial filings. See, e.g., Government’s Memorandum of Law in Opposition to Defendant’s
Pretrial Motions (Dec. 12, 2019), ECF No. 39 at 2-5 (“These two checks were signed and made to
appear that they had been issued by two entities, “Entity-3” and “Entity-4.”); Government’s
Proposed Examination of Prospective Jurors (Jan. 6, 2020), ECF No. 57 at 2 (“The Government
has alleged in the Indictment that, in or about March 2019, the defendant deposited two checks
into his bank account that he was not authorized to deposit. The Government has further alleged
in the Indictment that, in or about April 2019, the deposited . . . 27 additional checks into his bank
account that he was not authorized to deposit.”); Government’s Memorandum of Law in
Opposition to Defendant’s Motions in Limine (Jan. 8, 2020), ECF No. 73 at 2 (“[T]he central
questions for the jury to decide are whether Teman was authorized to issue and deposit the checks
and whether he perpetuated schemes to defraud.”); Government’s Motion to Preclude Testimony
by Expert Witness (Jan. 8, 2020), ECF No. 74 at 3 (“The Government need only prove that Teman
participated in a scheme to defraud, not whether he counterfeited or forged checks. Teman has not
proffered facts showing that he was aware of or following the UCC, and whether the checks were
“counterfeit” or “forged” under Davis’s definition or the UCC is not relevant to whether Teman
acted with criminal intent in his scheme to defraud the bank and his customers.”).

       In the face of those repeated references to checks deposited without authorization, Teman
simply hypothesizes that the grand jury indicted him under some hyper-technical understanding of
the term “counterfeit.” Indeed, the defendant postulates that the Government’s proof at trial
focused on “unauthorized” checks yet, three weeks earlier, when the grand jury returned the
Indictment, the Government presented only proof of formally “counterfeit” checks. This rank
speculation does not satisfy the “very high . . . standard for granting a motion to inspect
proceedings before a grand jury.” United States v. Caparotta, 890 F. Supp. 2d 200, 210 (E.D.N.Y.
           Case 1:19-cr-00696-PAE Document 125 Filed 04/24/20 Page 3 of 3
    The Hon. Paul A. Engelmayer                                                             Page 3
    April 24, 2020

2012); see also Leung, 40 F.3d at 581 (“A review of grand jury minutes should not be permitted
without concrete allegations of Government misconduct.”). A purported constructive amendment
of an indictment is not government misconduct that requires examination of the grand jury
minutes. See, e.g., United States v. Mangano, 2018 WL 851860 (E.D.N.Y. Feb. 9, 2018) (“Nothing
in Mollica suggests that a court should review grand jury transcripts in order determine whether
there has been a constructive amendment to an indictment.”) (citing United States v. Mollica, 849
F.2d 723 (2d Cir. 1988).

       The defendant seeks to review the transcript to “verify whether [he] was convicted on what
the grand jury indicted him on.” Deft’s Motion at 2. There can be no doubt that Teman was
convicted for participating in bank fraud and wire fraud schemes to steal money from his customers
and two banks, as identified in the Indictment. 1

         Accordingly, Teman’s motion for disclosure of the grand jury transcript should be denied.

                                                       Respectfully submitted,

                                                       GEOFFREY S. BERMAN
                                                       United States Attorney for the
                                                       Southern District of New York

                                                 By:     /s/
                                                       Kedar S. Bhatia
                                                       Assistant United States Attorney
                                                       (212) 637-2465




1
  If the Court finds that Teman has established a particularized need to breach Rule 6(e)’s grand
jury secrecy provisions, the Court should conduct an in camera review to determine whether the
grand jury indicted Teman on a technical definition of the term “counterfeit.” However, courts
have been reluctant to conduct in camera reviews of grand jury proceedings where, as here, the
defendant seeks to deputize the Court to invade the province of the grand jury in a hail-mary search
for wrongdoing. See United States v. Jasper, 2003 WL 21709447, at *7 (S.D.N.Y. July 23, 2003)
(“Reviewing grand jury minutes is an extraordinary action for a court, and there was, and is,
absolutely no need for this Court to take such a step under the circumstances presented in this
case.”) (citing Costello v. United States, 350 U.S. 359, 363-64 (1956); United States v. Casamento,
887 F.2d 1141, 1182 (2d Cir. 1989)); United States v. Spy Factory Inc., 960 F. Supp. 684, 690
(S.D.N.Y. 1997) (“[D]efense counsel seeks to send this Court on a fishing expedition — searching
for vague and nebulous violations of law that might have taken place in the grand jury. Such vain
endeavors will not lightly be undertaken by this Court and are certainly not required under the
law.”).
